Title: From Thomas Jefferson to Henry Dearborn, 6 October 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Oct. 6. 08.
                  
                  
                      Genl. Dearborne be so good as to read the inclosed 
                     and decide on what is best, returning the papers to mr Gallatin 
                     with whom it may be useful perhaps for him to confer
                  
                     Th:J.
                  
               